Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 Amendment No.3of our report dated August 8, 2013 and December 16, 2013, on the financial statements of Geo JS Tech Group Corp. (the "Company") as of March 31, 2013 and 2012.We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ Albert Wong & Co., LLP. Albert Wong & Co., LLP New York, NY December 31, 2013
